 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAS HEZEKIAH TAFARI,                            No. 2:17-cv-113-MCE-EFB PS
12                      Plaintiff,
13            v.                                      ORDER AFTER HEARING
14    UNITED STATES POSTAL SERVICE,
      MEGAN J. BRENNAN, Postmaster
15    General,
16                      Defendant.
17

18          This case was before the court on May 1, 2019, for hearing on plaintiff’s motion for

19   sanctions pursuant to Federal Rule of Civil Procedure (“Rule”) 37(c). ECF No. 76. Assistant

20   United States Attorney Chi Soo Kim appeared on behalf of defendant, and plaintiff appeared pro

21   se.

22          For the reasons stated on the record, plaintiff’s motion for Rule 37 sanctions (ECF No. 76)

23   is denied.

24   DATED: May 6, 2019.

25

26

27

28
